DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 02/05/2021 has been entered.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (US 20140005678 A1).
Regarding claims 7, 15, and 18, Shelton, IV et al. discloses an end effector assembly (1000) for use with a surgical instrument (10/100), wherein said end effector assembly comprises: a staple cartridge jaw (1004); a threaded rod/drive screw (1300); and a replaceable staple cartridge (1030/1040) configured to be seated in said staple cartridge jaw, wherein said replaceable staple cartridge comprises: a proximal end; a distal end; a longitudinal slot extending between said proximal end and said distal end; and 
a driver (1252) configured to support a staple, wherein said driver comprises a surface facing said threaded rod (figs. 60, 88, and 96-101), wherein said surface comprises a clearance (some clearance is shown, figs. 60 and 96-101), and wherein at least a portion of said threaded rod is configured to be received in said clearance when said replaceable staple cartridge is seated in said staple cartridge jaw and a first longitudinal row of staple cavities defined in said cartridge body, wherein said first longitudinal row of staple cavities is positioned alongside said longitudinal slot; a 
the driver configured to support one of said first staples and one of said second staples, wherein said driver is configured to move from an unfired configuration to a fired configuration during a staple firing stroke (sled moves from fire to unfired driving the wedges/drivers 1252), wherein said driver (1250) comprises an interior surface (1412) facing toward said drive screw (figs. 88-99), wherein said interior surface comprises a clearance (1412), and wherein said drive screw is at least partially positioned in said clearance (1412); and a sled configured to upwardly lift said driver from said unfired configuration to said fired configuration.
and wherein said driver comprises an interior wall comprising a relief (1412); and a drive screw extending within said first jaw, wherein said drive screw is at least partially positioned in said relief when said replaceable staple cartridge is seated in said first jaw ([0232-0308], figs. 60, 88, and 96-101).
Regarding claims 8-14, 16-17, and 19-20, Shelton, IV et al. discloses threaded rod extends within said staple cartridge jaw prior to seating said replaceable staple cartridge in said staple cartridge jaw, wherein said threaded rod is integrated with said replaceable staple cartridge prior to seating said replaceable staple cartridge in said staple cartridge jaw ([0232-0308], figs. 60, 88, and 96-101), wherein said staple cartridge jaw comprises a mounting bracket (1010/1018) configured to receive at least a portion of said threaded rod, wherein a sled (1250) is threadably engaged with said threaded rod that upwardly lifts the driver (1252-driven upward/distal), wherein said clearance is arcuate (1412, clearance around 1252 is arcuate- [0311-0312], figs. 60, 88, and 96-101), wherein said staple cartridge is configured to be seated in a staple cartridge jaw of an end effector of the surgical instrument, wherein said staple cartridge comprises a recess configured to receive a mounting bracket extending from the staple cartridge jaw, and wherein the mounting bracket is configured to receive at least a portion of said drive screw ([0232-0308], figs. 60, 88, and 96-101).

Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an end effector assembly for use with a surgical instrument comprising all the structural and functional limitations and further comprising a first jaw defining a channel therein; a drive screw; and a replaceable staple cartridge and a driver configured to support one a staple, wherein said driver comprises an exterior wall facing toward the drive screw, wherein said exterior wall comprises an arcuate clearance, and wherein said drive screw extends through said arcuate clearance. Having the driver comprises an exterior wall facing toward the drive screw, wherein said exterior wall comprises an arcuate clearance, and wherein said drive screw extends through said arcuate clearance provides an effective compact driving mechanism enabling more rows of staples to drive effectively.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. Attorney argues the staple driver 1050 facing the threaded rod is not shown.  However, the driver is reference number 1252 is not 1050.  Examiner contends since 1252 is configured to support a staple, wherein said driver comprises a surface facing said threaded rod (figs. 60, 88, and 96-101).  Examiner suggests reciting the structural mating relationship of the driver, threaded rod, sled and clearance. 

	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/ROBERT F LONG/Primary Examiner, Art Unit 3731